DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 1/29/2021 has been entered. Claims 15-17, 22-23, 26, 28-32, 35, 37-38, 41 and 43-44 have been amended. Claims 18-19, 24-25, 27, 33-34, 39-40 and 42 have been cancelled. Claims 15-17, 20-23, 26, 28-32, 35-38, 41 and 43-44 are still pending in this application, with claims 15 and 30 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 21-23, 29-30, 36-38, 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0177607, hereinafter Li) in view of Yan et al. (US 2012/0188978, hereinafter Yan).


Regarding claim 15, Li discloses a method for receiving a downlink signal by a User Equipment (UE) in a wireless communication system, the method comprising: receiving a control information related to a reception of multiple downlink signals [Li discloses that a base station may indicate control information to the UEs by using certain beams for control channels (Li paragraph 0108). In an example of Figures 10A and 10B, downlink control information (shown in shaded area) includes information on a plurality of beams related to reference signal (see Figures 10A, 10B and paragraphs 0130-0131)]:
Receiving a first downlink signal in a first time unit based on the control information: and receiving a second downlink signal in a second time unit based on the control information [As shown in Li Figures 10A and 10B, a plurality of reference signals (as indicated by beams B1, B2, B3 in Figure 10B) are received based on the control information (i.e. first and second downlink signals). These signals are received in different subframes (as shown in Figure 10A), or in the same subframe but on different time locations (as shown in Figure 10B), which also indicates receiving the downlink signals in different time units]. 
Wherein the first downlink signal and the second downlink signal each include a transport block having same information bits, and wherein, based on the control information, the second downlink signal is received without overlapping with the first downlink signal in a time domain [As shown in example of Li Figure 10B, reference signal associated with beam B2 is in a different location on time axis than the reference signal associated with beam B1 (see Li Figure 10B); indicating that the second downlink signal is received without overlapping with the first downlink signal]. 
Li does not expressly disclose wherein the first downlink signal and the second downlink signal each include a transport block having same information bits.
However, in the same or similar field of invention, Yan discloses a method of sending and receiving control information (see Yan Figure 5) where a network side sets indication bits S1 and S2 in a frame (see Yan Figure 5b) to indicate transmission control on transmission blocks 1 and 2 (TB1, TB2) (see Yan paragraphs 0121 and 0122). The network side may schedule two transmission blocks and the control bits may be used to indicate transmission control information (Yan paragraph 0128), which may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to have the feature of wherein the first downlink signal and the second downlink signal each include a transport block having same information bits; as taught by Yan. The suggestion/motivation would have been to improve efficiency of using an overhead required for transmitting control information (Yan paragraph 0006).

Regarding claim 21, Li and Yan disclose the method of claim 15. Li and Yan further disclose wherein each of the first and second time unit includes at least one DMRS [See Lee Figures 10A and 10B, a plurality of reference signals are received. DL signals can be demodulation reference signal (DMRS) (Li paragraph 0290).  Yu also discloses that the network side may schedule two transmission blocks and the control bits may be used to indicate transmission control information (Yan paragraph 0128), which may include indication of an orthogonal reference signal occupied by a demodulation reference signal (Yan paragraph 0130)]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 22, Li and Yan disclose the method of claim 15. Li and Yan further disclose wherein the control information includes scheduling information for receiving the first and second downlink signals, and wherein the scheduling information is received one time [Li discloses that a physical secondary broadcast channel indicates PDCCH resource location and indicate whether the PDCCH for each beam is scheduled in the current subframe (Li paragraph 0382). As shown in Li Figure 10A and 10B, the control information (first shaded portion of the subframe) is received once in the timeframe or subframe. Yan discloses that the network side schedules transmission blocks and the control information may include locations of resources occupied by DMRS on scheduled resources of the terminal. Control bits of the DCI format may be used to indicate uplink and downlink scheduling 

Regarding claim 23, Li and Yan disclose the method of claim 22. Li and Yan further disclose wherein the scheduling information is provided by Downlink Control Information (DCI) signaling conveyed on a Physical Downlink Control Channel (PDCCH) or a Physical Downlink Shared Channel (PDSCH) [Yan discloses that the network side schedules transmission blocks and the control information may include locations of resources occupied by DMRS on scheduled resources of the terminal. Control bits of the DCI format may be used to indicate uplink and downlink scheduling information of the terminal (see Yan paragraph 0130). A PDCCH and PDSCH are used for downlink control information and a DCI format may indicate control information by PDSCH under a specific transmission mode (Yan paragraph 0003)]. In addition, the same motivation is used as the rejection of claim 22. 

Regarding claim 29, Li and Yan disclose the method of claim 15. Li and Yan further disclose wherein each of the first and second time unit is a symbol group composed of multiple symbols [As shown in Li Figures 10A and 10B, the time units comprise a frame or subframe (Li Figures 10A and 10B), which generally include groups of symbols. Yan also discloses that the control information includes indication of number of OFDM symbols occupied by the PDCCH (Yan paragraph 0115)]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 30, Li discloses a User Equipment (UE) for receiving a downlink signal in a wireless communication system, the UE comprising: a wireless communication module configured to transmit and receive signals; and a processor configured to process the signals, wherein the processor is configured to: receive a control information related to a reception of multiple downlink signals [Li discloses that a base station may indicate control information to the UEs by using certain beams for control channels (Li paragraph 0108). In an example of Figures 10A and 10B, downlink control information (shown in shaded area) includes information on a plurality of beams related to reference signal (see 
Receive a first downlink signal in a first time unit based on the control information, and receive a second downlink signal in a second time unit based on the control information [As shown in Li Figures 10A and 10B, a plurality of reference signals (as indicated by beams B1, B2, B3 in Figure 10B) are received based on the control information (i.e. first and second downlink signals). These signals are received in different subframes (as shown in Figure 10A), or in the same subframe but on different time locations (as shown in Figure 10B), which also indicates receiving the downlink signals in different time units].
Wherein first downlink signal and the second downlink signal each include a transport block having same information bits, and wherein, based on the control information, the second downlink signal is received without overlapping with the first downlink signal in a time domain [As shown in example of Li Figure 10B, reference signal associated with beam B2 is in a different location on time axis than the reference signal associated with beam B1 (see Li Figure 10B); indicating that the second downlink signal is received without overlapping with the first downlink signal].
Li does not expressly disclose wherein the first downlink signal and the second downlink signal each include a transport block having same information bits.
However, in the same or similar field of invention, Yan discloses a method of sending and receiving control information (see Yan Figure 5) where a network side sets indication bits S1 and S2 in a frame (see Yan Figure 5b) to indicate transmission control on transmission blocks 1 and 2 (TB1, TB2) (see Yan paragraphs 0121 and 0122). The network side may schedule two transmission blocks and the control bits may be used to indicate transmission control information (Yan paragraph 0128), which may include indication of an orthogonal reference signal occupied by a demodulation reference signal (Yan paragraph 0130). Furthermore, each transmission blocks (TB1 and TB2) include same information bits (see Yan Figure 5b). Thus, each transport block may be associated with a downlink signal and both blocks have same information bits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to have the feature of wherein the first downlink signal and the 

Regarding claim 36, Li and Yan disclose the UE of claim 30. Li and Yan further disclose wherein each of the first time unit and the second time unit includes at least one DMRS [See Lee Figures 10A and 10B, a plurality of reference signals are received. DL signals can be demodulation reference signal (DMRS) (Li paragraph 0290).  Yu also discloses that the network side may schedule two transmission blocks and the control bits may be used to indicate transmission control information (Yan paragraph 0128), which may include indication of an orthogonal reference signal occupied by a demodulation reference signal (Yan paragraph 0130)]. In addition, the same motivation is used as the rejection of claim 30.

Regarding claim 37, Li and Yan disclose the UE of claim 30. Li and Yan further disclose wherein the control information includes scheduling information for receiving the first and second downlink signals, and wherein the scheduling information is received one time [Li discloses that a physical secondary broadcast channel indicates PDCCH resource location and indicate whether the PDCCH for each beam is scheduled in the current subframe (Li paragraph 0382). As shown in Li Figure 10A and 10B, the control information (first shaded portion of the subframe) is received once in the timeframe or subframe. Yan discloses that the network side schedules transmission blocks and the control information may include locations of resources occupied by DMRS on scheduled resources of the terminal. Control bits of the DCI format may be used to indicate uplink and downlink scheduling information of the terminal (see Yan paragraph 0130)]. In addition, the same motivation is used as the rejection of claim 30.

Regarding claim 38, Li and Yan disclose the UE of claim 37. Li and Yan further disclose wherein the scheduling information is provided by Downlink Control Information (DCI) signaling conveyed on a Physical Downlink Control Channel (PDCCH) or a Physical Downlink Shared Channel (PDSCH) [Yan discloses that the network side schedules transmission blocks and the control information may include 

Regarding claim 41, Li and Yan disclose the UE of claim 30. Li and Yan further disclose wherein a first ID applied to the first downlink signal reception is different from a second ID applied to the second downlink signal reception, and wherein each of the first and second ID is applied to the reception of DMRS received in the corresponding one of the first and second time unit [Li discloses that the BS indicates to the UE in the DL of identified symbol/slot-level of downlink information (i.e. ID of downlink signal) to be received by the UE. The BS may also choose one or multiple of the DL beams for a second DL signal (see Li paragraphs 0337, 0338 and 0341)]. In addition, the same motivation is used as the rejection of claim 30.

Regarding claim 43, Li and Yan disclose the UE of claim 41. Li and Yan further disclose wherein the second ID is received from a network, and wherein the first ID is received from the network or is determined by a pre-defined rule [Li discloses that the BS indicates to the UE in the DL of identified symbol/slot-level of downlink information (i.e. ID of downlink signal) to be received by the UE. The BS may also choose one or multiple of the DL beams for a second DL signal (see Li paragraphs 0337, 0338 and 0341); indicating that the first and second IDs are received from the network]. In addition, the same motivation is used as the rejection of claim 41.

Regarding claim 44, Li and Yan disclose the UE of claim 30. Li and Yan further disclose wherein each of the first and second time unit is a symbol group composed of multiple symbols [As shown in Li Figures 10A and 10B, the time units comprise a frame or subframe (Li Figures 10A and 10B), which generally include groups of symbols. Yan also discloses that the control information includes indication of .

Claims 16-17, 26, 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yan, and further in view of Ng et al. (US 9,867,120, hereinafter Ng)

Regarding claim 16, Li and Yan disclose the method of claim 15. Li and Yan further disclose wherein the UE receives a first and a second downlink demodulation reference signal (DMRS) related to a corresponding downlink signal in a corresponding one of the first and second time units [as mentioned in the rejection of claim 15, Li discloses that a plurality of reference signals (as indicated by beams B1, B2, B3 in Figure 10B) are received based on the control information (i.e. first and second downlink signals); and these signals are received in different subframes, or in the same subframe but on different time locations (see Figures 10A and 10B)].
Li and Yan do not expressly disclose the features of wherein the control information includes: information on one or more first antenna ports of one or more reference signals that are Quasi Co-Located (QCLed) with one or more antenna ports of the first downlink DMRS related to the first downlink signal and information on one or more second antenna ports of one or more reference signals that are QCLed with one or more antenna ports of the second downlink DMRS related to the second downlink signal.
However, in the same or similar field of invention, Ng Figure 8 discloses a process for identifying antenna ports of reference signals that are quasi co-located with associated DMRS ports. Downlink control information is received at the UE, which identifies the large scale properties for the RS port based on the QCL with DMRS ports respectively (see Ng Figure 8, column 30 liens 4-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Yan to have the features of wherein the control information includes: information on one or more first antenna ports of one or more reference signals that are Quasi Co-Located (QCLed) with one or more antenna ports of the first downlink DMRS related to the first downlink signal and information on one or more second antenna ports of one or more reference signals 

Regarding claim 17, Li, Yan and Ng disclose the method of claim 16. Li, Yan and Ng further disclose wherein the information on the one or more first antenna ports is excluded in the control information, and wherein the UE determines the one or more first antenna ports by a pre-defined rule [see Ng abstract, paragraphs 0005-0014 and entire Ng reference. As per the concept of quasi co-location, the UE can infer properties of an unidentified RS port based on properties of an identified RS port]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 26, Li, Yan and Ng disclose the method of claim 16. Li, Yan and Ng further disclose wherein a first ID applied to the first downlink signal is different from a second ID applied to the second downlink signal, and wherein each of the first and second ID is applied to the reception of DMRS received in the corresponding one of the first and second time unit [Li discloses that the BS indicates to the UE in the DL of identified symbol/slot-level of downlink information (i.e. ID of downlink signal) to be received by the UE. The BS may also choose one or multiple of the DL beams for a second DL signal (see Li paragraphs 0337, 0338 and 0341)]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 28, Li, Yan and Ng disclose the method of claim 26. Li, Yan and Ng further disclose wherein the second ID is received from a network, and wherein the first ID is received from the network or is determined by a pre-defined rule [Li discloses that the BS indicates to the UE in the DL of identified symbol/slot-level of downlink information (i.e. ID of downlink signal) to be received by the UE. The BS may also choose one or multiple of the DL beams for a second DL signal (see Li paragraphs 0337, 0338 and 0341); indicating that the first and second IDs are received from the network]. In addition, the same motivation is used as the rejection of claim 26.

claim 31, Li and Yan disclose the UE of claim 30. Li and Yan further disclose wherein the UE receives a first and a second downlink demodulation reference signal (DMRS) related to a corresponding downlink signal in a corresponding one of the first and second time units [as mentioned in the rejection of claim 15, Li discloses that a plurality of reference signals (as indicated by beams B1, B2, B3 in Figure 10B) are received based on the control information (i.e. first and second downlink signals); and these signals are received in different subframes, or in the same subframe but on different time locations (see Figures 10A and 10B)].
Li and Yan do not expressly disclose the features of wherein the control information includes: information on one or more first antenna ports of one or more reference signals that are Quasi Co-Located (QCLed) with one or more antenna ports of the first downlink DMRS related to the first downlink signal and information on one or more second antenna ports of one or more reference signals that are QCLed with one or more antenna ports of the second downlink DMRS related to the second downlink signal.
However, in the same or similar field of invention, Ng Figure 8 discloses a process for identifying antenna ports of reference signals that are quasi co-located with associated DMRS ports. Downlink control information is received at the UE, which identifies the large scale properties for the RS port based on the QCL with DMRS ports respectively (see Ng Figure 8, column 30 liens 4-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Yan to have the features of wherein the control information includes: information on one or more first antenna ports of one or more reference signals that are Quasi Co-Located (QCLed) with one or more antenna ports of the first downlink DMRS related to the first downlink signal and information on one or more second antenna ports of one or more reference signals that are QCLed with one or more antenna ports of the second downlink DMRS related to the second downlink signal; as taught by Ng. The suggestion/motivation would have been to provide improved techniques in the coordinated multi-point technologies (Ng paragraph 0004).

Regarding claim 32, Li, Yan and Ng disclose the UE of claim 31. Li, Yan and Ng further disclose wherein the information of the one or more first antenna ports is excluded in the control information, and .

Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yan, and further in view of Zhang et al. (US 2019/0021076, hereinafter Zhang)

Regarding claim 20, Li and Yan disclose the method of claim 15. Although Li and Yan disclose that a modulation and coding scheme is applied to the transmission in a current block (Yan paragraph 0079); Li and Yan do not expressly disclose wherein the first and second downlink signals are generated by a same channel coding.
However, in the same or similar field of invention, Zhang discloses that the terminal may obtain time-frequency resources occupied by the DCI according to the fixed relationship between resources occupied by the DMRS and DCI; and a channel coding and modulation mode is fixed (Zhang paragraph 0477); indicating that the downlink signals are generated by a same channel coding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Yan to have the feature of wherein the first and second downlink signals are generated by a same channel coding; as taught by Zhang. The suggestion/motivation would have been to reduce system power consumption (Zhang paragraph 0006).

Regarding claim 35, Li and Yan disclose the UE of claim 30. Although Li and Yan disclose that a modulation and coding scheme is applied to the transmission in a current block (Yan paragraph 0079); Li and Yan do not expressly disclose wherein the first and second downlink signals are generated by a same channel coding.
However, in the same or similar field of invention, Zhang discloses that the terminal may obtain time-frequency resources occupied by the DCI according to the fixed relationship between resources 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Yan to have the feature of wherein the first and second downlink signals are generated by a same channel coding; as taught by Zhang. The suggestion/motivation would have been to reduce system power consumption (Zhang paragraph 0006).


Response to Arguments

Applicant’s arguments filed on 1/29/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414